DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality Withdrawn
	The finality of the office action dated 12/9/21 is hereby withdrawn.  Upon further consideration, prosecution is reopened and the claims are considered below.
Response to Amendment
	Applicant’s amendment of 2/16/22 does not render the application allowable.
Remarks
	Applicant has amended claims 4, 7, 15, 16.  Claims 1-20 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s remarks.  New grounds of rejection are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnlein (WO 2007134843) in view of Jeong (US 20160126376) and Nakamura (First-Principles Study of Indium-Free Photovoltaic Compounds Ag2ZnSnSe4 and Cu2ZnSnSe4).
As to claim 1, Kuehnlein is directed to a photovoltaic device (Figure 5) comprising:
A substrate (a; glass); 
A refractory electrode material on the substrate (back contact, b; Mo);
An absorber layer comprising CZTSSe (title); 
A buffer layer on the absorber (buffer, e); 
A top electrode on the buffer layer (f/g; see page 10 paragraph 7).
Kuehnlein fails to teach a contact material on the refractory electrode material wherein the contact material comprises a transition metal oxide and the absorber in on the contact material.	 
Jeong is directed to a thin film solar cell device (title; abstract) and teaches a Mo rear electrode (paragraph 0021) but goes on to teach that modifying the device to utilize a thin film having excellent transmittance such that the heat absorption can focus on the absorber (paragraph 0068) such as FTO (paragraph 0070) and further discloses the addition of an interface control layer (31; paragraph 0073) to control the work function mismatch at the interface of absorber/electrode, wherein the interface control layer is a transition metal oxide (paragraph 0074).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Kuehnlein device to use a FTO refractory rear electrode with a transition metal oxide contact/interface layer to provide excellent transmittance and focused heat absorption which controlling the work function mismatch between the absorber and the electrode thereby allowing control of a problematic high resistive second phase at the interface, as taught by Jeong (0067-0070).  
Kuehnlein fails to teach the absorber layer comprising Ag, Zn, Sn, and at least one of S and Se (AZTSSe).  The Examiner notes that Kuehnlein teaches CZTSSe (title).  
Nakamura presents the use of Ag2ZnSnSe4 (AZTSe) as comparable to CZTSe in photovoltaic devices (abstract) noting that the bandgap of AZTSe is wider than CZTSe and the bandgap of AZTSe is suitable for solar light useage (discussion and conclusion).  
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize AZTSSe in Kuehnlein in place of CZTSSe if a larger bandgap is desired in the configuration as taught by Nakamura with a reasonable expectation of success.
Regarding claim 2, the prior art teaches the substrate comprising glass (Kuehnlein; page 10, paragraph 7).
Regarding claim 3, the prior art teaches the refractory electrode being FTO (Kuehnlein in view of Jeong; paragraph 0070).
Regarding claim 4, the prior art teaches the refractory electrode having a thickness of 100-2000nm (paragraph 0069; equivalent to 0.1-2 microns) which overlaps the instantly recited range of 0.5-2 micrometers.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding claim 7, the prior art teaches the contact material having a thickness of 1-50nm (Jeong; paragraph 0074) which overlaps the instantly recited range of 5-100 nanometers.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Regarding claim 10, the prior art teaches the top electrode comprising a transparent conductive oxide (Kuehnlein teaches layer f being TCO; page 10, paragraph 7).
	Regarding claim 11, the prior art teaches the transparent conductive oxide being ITO (page 10 paragraph 7 of Kuehnlein).
Regarding claim 12-13, the prior art teaches metal contacts on the top electrode (Al grid, g; page 10, para 7 of Kuehnlein).
As to claim 14, Kuehnlein is directed to a photovoltaic device (Figure 5) comprising:
A substrate (a; glass); 
A refractory electrode material on the substrate (back contact, b; Mo);
An absorber layer comprising CZTSSe (title); 
A buffer layer on the absorber (buffer, e); 
A top electrode on the buffer layer (f/g; see page 10 paragraph 7).
Kuehnlein fails to teach a contact material on the refractory electrode material wherein the contact material comprises a transition metal oxide and the absorber in on the contact material.	 
Jeong is directed to a thin film solar cell device (title; abstract) and teaches a Mo rear electrode (paragraph 0021) but goes on to teach that modifying the device to utilize a thin film having excellent transmittance such that the heat absorption can focus on the absorber (paragraph 0068) such as FTO (paragraph 0070) and further discloses the addition of an interface control layer (31; paragraph 0073) to control the work function mismatch at the interface of absorber/electrode, wherein the interface control layer is a transition metal oxide (paragraph 0074).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Kuehnlein device to use a FTO refractory rear electrode with a transition metal oxide contact/interface layer to provide excellent transmittance and focused heat absorption which controlling the work function mismatch between the absorber and the electrode thereby allowing control of a problematic high resistive second phase at the interface, as taught by Jeong (0067-0070).  
Kuehnlein fails to teach the absorber layer comprising Ag, Zn, Sn, and at least one of S and Se (AZTSSe).  The Examiner notes that Kuehnlein teaches CZTSSe (title).  
Nakamura presents the use of Ag2ZnSnSe4 (AZTSe) as comparable to CZTSe in photovoltaic devices (abstract) noting that the bandgap of AZTSe is wider than CZTSe and the bandgap of AZTSe is suitable for solar light useage (discussion and conclusion).  
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize AZTSSe in Kuehnlein in place of CZTSSe if a larger bandgap is desired in the configuration as taught by Nakamura with a reasonable expectation of success.
Regarding claim 15, the prior art teaches the refractory electrode having a thickness of 100-2000nm (paragraph 0069; equivalent to 0.1-2 microns) which overlaps the instantly recited range of 0.5-2 micrometers.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding claim 16, the prior art teaches the contact material having a thickness of 1-50nm (Jeong; paragraph 0074) which overlaps the instantly recited range of 5-100 nanometers.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding claim 18, the prior art teaches the top electrode comprising a transparent conductive oxide (Kuehnlein teaches layer f being TCO; page 10, paragraph 7).
	Regarding claim 19, the prior art teaches the transparent conductive oxide being ITO (page 10 paragraph 7 of Kuehnlein).
Regarding claim 20, the prior art teaches metal contacts on the top electrode (Al grid, g; page 10, para 7 of Kuehnlein).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnlein (WO 2007134843) in view of Jeong (US 20160126376) and Nakamura (First-Principles Study of Indium-Free Photovoltaic Compounds Ag2ZnSnSe4 and Cu2ZnSnSe4) as applied to claim 1 above, and further in view of Borodin (Characterizing TiO2(110) surface states by their work function).
Regarding claims 5-6, Applicant is directed above for a full discussion of modified Kuehnlein as applied to claim 1.  Modified Kuehnlein teaches a transition metal oxide (Jeong; 0074) but fails to teach the transition metal oxide being TiO2, ZnO, SnO, ZnSnO, Ga2O3, and combinations thereof.  The Examiner notes that Jeong teaches the interface control substance (instant contact material) is selected from materials being stable from 400-600oC and having a work function of 5 eV (paragraph 0047 of Jeong).  
Borodin is directed to the characterization of TiO2 (abstract) and teaches that qs-TiO2 has a work function of 5.5 eV (abstract).  Further, the Examiner notes that TiO2 is well known and widely used within the solar/photovoltaic art as a transition metal oxide as required and, as such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Kuehnlein device by using a TiO2 transition metal oxide as the interface control substrate (instant contact material) as the TiO2 is well known and widely used and it known to have a work function of 5.5eV, as taught by Borodin, with a reasonable expectation of success.
Claims 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnlein (WO 2007134843) in view of Jeong (US 20160126376) and Nakamura (First-Principles Study of Indium-Free Photovoltaic Compounds Ag2ZnSnSe4 and Cu2ZnSnSe4) as applied to claims 1 and 14 above, and further in view of Yang (US 20140084266).
Regarding claims 8-9 and 17, Applicant is directed above for a full discussion of modified Kuehnlein as applied to claims 1 and 14.  Modified Kuehnlein teaches the buffer layer of claims 1 and 14 being CdS (Kuehnlein page 10 paragraph 7) but fails to teach the buffer comprising Cu2O, NiO, ZnTe, AIP, MoO3, CdTe, CuI, MoO2, MoS2, MoSe2, and combinations there of (8 and 17) and specifically MoO3 (9).
The Examiner notes that Jeong is directed to a CZTS solar device (eg paragraph 0061) but also teaches the configuration of his device being appropriate for CIGS based solar cells (paragraph 0061, at least).  As such, it would have been within purview of a skilled artisan to glean appropriate buffer materials and/or cadmium-free buffer options for Jeong’s device from other prior art teachings using CIGS based absorbers with a reasonable expectation of success.
Yang is directed to stacked photovoltaic devices (title and abstract) and teaches CIGS and CZTS as an appropriate absorber choices (paragraph 0058) wherein an electrical buffer layer is included as n or p type buffer layers to provide high carrier mobility with materials such as MoO3 and NiO (paragraph 0053).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a buffer as taught by Yang, such as MoO3, to provide a cadmium-free buffer option to provide high carrier mobility adjacent the absorber layer in the modified device of Kuehnlein, with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments, see After Final, filed 2/16/22, with respect to the rejection(s) of the pending claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in the action above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726